Title: To Thomas Jefferson from William C. C. Claiborne, 4 May 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New Orleans May 4th. 1805
                  
                  I have received your favours of the 10th. and 14th. of March, and am indeed happy to find that the ungenerous calumnies to which I have been subjected, have not made on your mind impressions unfavorable towards me.—I am aware that abuse, much abuse is the constant attendant on Office, under our Government; I have endeavored to meet it with compossure—But when I perceived a political conduct represented as vicious, which I knew to have been guided by the purest motives of honest Patriotism; and acts which in truth were benevolent and praiseworthy, represented as dishonorable, and all this done by a faction who had recourse even to Subornation and perjury in order to Sully my reputation, I must confess that my feelings received a wound which could alone be healed by conscious rectitude, and a belief that the confidence of the Executive in me, was not diminished. The Subject of the Road through Florida has already received my attention, and I persuade myself there will be no difficulty on that point.
                  You may be assured, that I will not be inattentive to the Interest of General La Fayette—It is probable, that one thousand Acres may be obtained on the Canal of Carondelet; but whatever vacant Land there may be in that Quarter shall be surveyed:—Mr. Briggs is expected here in a week or two, but should his arrival be delayed I shall write him on the Subject, and be governed by his instructions.—With respect to the advantages &c of the other Lands which I recommend’d, I will, very Soon write you fully. 
                  Accept DSir the best wishes of your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               